       Case 2:19-cr-00027-KS-MTP Document 42 Filed 07/22/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:19-CR-27-KS-MTP

GREGORY THOMPSON



                                        ORDER

      On August 5, 2019, Defendant plead guilty to possession of 500 grams or more

of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).

On November 5, 2019, the Court sentenced him to 120 months of imprisonment

followed by five years of supervised release. On April 30, 2020 – less than six months

after his sentencing – Defendant filed a Motion for Compassionate Release [34]

pursuant to 18 U.S.C. § 3582(c)(1)(A) because of the COVID-19 pandemic. The

Government opposes the motion.

      Under 18 U.S.C. § 3582, the Court may reduce a term of imprisonment after

considering the factors set forth in 18 U.S.C. § 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission .

. . .” 18 U.S.C. § 3582(c)(1)(A). Defendant has the burden of demonstrating that he

meets the requirements for compassionate release. United States v. Whirl, 2020 WL

3883656, at *1 (S.D. Miss. July 9, 2020).

      The Sentencing Commission’s guidelines provide, in relevant part, that the
      Case 2:19-cr-00027-KS-MTP Document 42 Filed 07/22/20 Page 2 of 5




Court may reduce a term of imprisonment, after considering the factors set forth in

18 U.S.C. § 3553(a), if (1) “[e]xtraordinary and compelling reasons warrant the

reduction;” (2) “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g);” and (3) “[t]he reduction is

consistent with this policy statement.” U.S. SENTENCING GUIDELINES MANUAL §

1B1.13.   The   Sentencing    Commission’s     application   notes provide    that   an

“extraordinary and compelling reason” exists if “[t]he defendant is suffering from a

terminal illness . . . .” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(i).

Likewise, the standard is met if:

      The defendant is

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious function or cognitive impairment, or

             (III) experiencing deteriorating physical or mental health because
             of the aging process,

      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he
      or she is not expected to recover.

U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(ii). The notes also

provide that certain circumstances related to the defendant’s age and family

circumstances can meet the standard. U.S. SENTENCING GUIDELINES MANUAL §

1B1.13 cmt. n. 1(B)-(C).

      Defendant is currently incarcerated in Oakdale FCI in Oakdale, Louisiana. He

alleges that 202 inmates and twenty staff members have been diagnosed with

                                           2
      Case 2:19-cr-00027-KS-MTP Document 42 Filed 07/22/20 Page 3 of 5




COVID-19, and that seven prisoners have died. He argues that he is at high-risk of

illness or death from COVID-19 because he suffers from hypertension and obesity.

He also argues that he is unable to effectively avoid exposure to the virus because of

the conditions of confinement in the facility, and that he should be released to home

custody and supervised release. Finally, Defendant argues that he would not be a

danger to the safety of any other person or the community if released.

      First, the Court finds that Defendant has not demonstrated that there is an

“extraordinary and compelling” reason to reduce his term of imprisonment.

Defendant’s hypertension and obesity are neither terminal illnesses nor “serious

physical or medical condition[s] . . . that substantially diminish[] the ability of the

defendant to provide self-care within the environment of a correction facility and from

which he or she is not expected to recover.” See U.S. SENTENCING GUIDELINES MANUAL

§ 1B1.13 cmt. n. 1(A). Courts in this Circuit have found that defendants who are not

suffering from a terminal illness, serious physical or medical condition that

diminishes their ability to care for themselves, serious functional or cognitive

impairment, or deteriorating physical or mental health because of aging do not meet

the standard imposed by the Sentencing Commission’s policy statements. See, e.g.

United States v. Takewell, 2020 WL 4043060, at *3 (W.D. La. July 17, 2020); United

States v. Washington, 2020 WL 4000862, at *5 (E.D. La. July 15, 2020); United States

v. Clark, 2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020); United States v. Vasquez,

2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020); United States v. Johnson, 2020 WL


                                          3
       Case 2:19-cr-00027-KS-MTP Document 42 Filed 07/22/20 Page 4 of 5




3962284, at *3 (S.D. Tex. July 13, 2020); United States v. Dodd, 2020 WL 3893695, at

*4 (E.D. Tex. July 10, 2020); United States v. Reeves, 2020 WL 3895282, at *3 (N.D.

Tex. July 10, 2020); Whirl, 2020 WL 3883656 at *3.

      “Preexisting medical conditions that place a defendant at increased risk for

serious illness from COVID-19 are not in and of themselves sufficient to establish

extraordinary and compelling reasons justifying a reduction in sentence.” United

States v. McLin, 2020 WL 3803919, at *3 (S.D. Miss. July 7, 2020). Moreover, “general

concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence . . . .” Takewell,

2020 WL 404360 at *4. “[T]he mere existence of COVID-19 in society” and,

consequently, the prison system “cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020) (citing BOP’s COVID-19 Action Plan).

      The Court also finds that Defendant has not demonstrated that he would not

be a danger to the safety of any other person or to the community if released.

According to Defendant’s presentence report [259], during a routine traffic stop

officers found over 1,000 grams of methamphetamine in Defendant’s possession.

Defendant has an extensive criminal history, including convictions for possession of

a controlled substance, possession of a controlled substance with intent to sell,

possession of a controlled substance with intent to sell while in possession of a


                                           4
       Case 2:19-cr-00027-KS-MTP Document 42 Filed 07/22/20 Page 5 of 5




firearm, criminal mischief, conspiracy trafficking in cocaine, and sale or transfer of a

controlled substance. Defendant has not provided the Court with any reason to

believe he will deviate from his established pattern of criminal activity if he is granted

compassionate release.

      In summary, the Court certainly takes the COVID-19 pandemic seriously, but

it “cannot release every prisoner at risk of contracting COVID-19 because the Court

would then be obligated to release every prisoner.” United States v. Koons, 2020 WL

1940570, at *4 (W.D. La. Apr. 21, 2020). As noted above, “[g]eneral concerns about

the spread of COVID-19 or the mere fear of contracting an illness in prison are

insufficient grounds to establish the extraordinary and compelling reasons necessary

to reduce a sentence.” Id. at *5. For all the reasons provided above, the Court denies

Defendant’s Motion for Compassionate Release [34].

      SO ORDERED AND ADJUDGED this 22nd day of July, 2020.

                                                      /s/ Keith Starrett
                                                                KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE




                                            5
